

116 HR 7921 IH: Connecting Communities to Grant Opportunities Act of 2020
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7921IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Ms. Velázquez introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo authorize the Secretary of Health and Human Services to award grants to community-based nonprofit organizations to operate navigator programs, and for other purposes.1.Short titleThis Act may be cited as the Connecting Communities to Grant Opportunities Act of 2020.2.Grants for community-based organizations providing certain services as a result of pandemic-related programs(a)In generalThe Secretary of Health and Human Services, in collaboration with the Secretary of Housing and Urban Development, the Secretary of Labor, and the Administrator of the Small Business Administration, shall award grants to community-based nonprofit organizations to operate a navigator program.(b)Navigator programsA navigator program shall consist of recruiting, training, assigning, and employing eligible navigators to facilitate application for, or procurement of, eligible benefits during the emergency period, including by performing any of the following:(1)Acting as contacts, including by assisting in the application for any eligible benefit provided to individuals, families, or small business concerns.(2)Screening individuals, families, or small business concerns that are potentially eligible, but currently not receiving, an eligible benefit.(3)Coordinating with appropriate Federal agencies to distribute materials relating to eligible benefits.(4)Conducting ongoing outreach to populations regarding eligible benefits.(c)ApplicationTo seek a grant under this section, a community-based nonprofit organization shall submit an application to the Secretary—(1)containing such agreements, assurances, and information, and submitted in such form and manner, as the Secretary may require;(2)including a complete description of the organization’s plan for the operation of a navigator program, including—(A)a description of the training program to be implemented for navigator personnel;(B)a plan for publicizing the availability of the navigator services to be provided;(C)a plan for providing service to non-English speaking persons seeking navigator services that—(i)is based on data from the Bureau of the Census, is consistent with the demographics of the local areas where the navigator program will operate, and outlines which languages are most prevalent and commonly requested in such areas for translation services; or(ii)is based on qualitative and quantitative observation from community service providers, including providers of health and mental health services, social services, transportation, and other relevant community services; and(D)a plan for facilitating access to navigators by persons with hearing impairments;(3)explaining the organization’s inability to operate the navigator program without Federal assistance; and(4)providing assurances that the organization will, to the extent practicable, seek, recruit, and hire navigators who are members of racial and ethnic minority groups and women in order to increase diversity within the navigator program.(d)PriorityIn awarding grants under this section, the Secretary shall give priority to applicants that demonstrate—(1)an intent to provide navigator programs in or serving residents living in a qualified census tract, as defined in section 42(d)(5)(B)(ii)(I) of the of the Internal Revenue Code of 1986 (26 U.S.C. 42(d)(5)(B)(ii)(I)); and(2)that the applicant has previous experience in providing services to such residents.(e)Renewal of grantsThe Secretary may renew a grant to a community-based nonprofit organization under this section, without limitations on the duration of such renewal, if the organization demonstrates that it—(1)has used the funds provided to it under this section in accordance with its approved application; and(2)has made progress in achieving the objectives specified in the approved application.(f)No-Cost extensionsNotwithstanding subsection (e), the Secretary may extend the period of a grant under this section, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the grant award.(g)Suspension of funds in certain casesIf the Secretary determines that the recipient of a grant under this section is not in substantial compliance with the terms and requirements of the grant agreement, the Secretary may revoke or suspend funding for the grant, in whole or in part.(h)Rule of constructionNothing in this Act shall be construed to limit a community-based nonprofit organization from receiving a grant under this section for a population otherwise served by such organization with other Federal funds.(i)Reports to Congress(1)Grantee report to CongressNot later than 90 days after the end of each fiscal year for which a grantee receives a grant under this section, the grantee shall submit to the Secretary a report that contains an evaluation of the results of the activities, including financial expenditures, made during such fiscal year to carry out the program for which the grant is received.(2)Annual reports to CongressNot later than January 1 following the end of each fiscal year for which funds are appropriated to carry out this Act, the Secretary shall submit to the Congress a report describing the progress achieved through programs funded through grants under this section for the preceding fiscal year.(j)DefinitionsIn this section:(1)The term eligible benefit means any benefit under any of the following Acts (including the amendments made by such Acts):(A)The Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(B)The Families First Coronavirus Response Act (Public Law 116–127).(C)The CARES Act (Public Law 116–136).(D)The Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(E)Paycheck Protection Program Flexibility Act of 2020 (Public Law 116–142).(2)The term eligible navigator means a navigator with direct knowledge of the communities to be served.(3)The term emergency period means the period beginning on January 31, 2020, and ending on the date that is 12 months after the later of—(A)the end of any emergency or disaster declared by the President pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.) or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) with respect to SARS–CoV–2 or another coronavirus with pandemic potential (including any renewals thereof); and(B)the end of any emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act with respect to SARS–CoV–2 or another coronavirus with pandemic potential (including any renewals thereof).(4)The term Secretary means the Secretary of Health and Human Services. (k)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal year 2021 and fiscal year 2022, to remain available until expended.